DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 7/8/2022 has been entered into the record.  Claims 1-5, 7, 9, and 10 are amended.  Claim 8 is canceled.  Claims 11-20 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 10,940,582 B2), hereafter referred to as Wang.
Consider claim 1.  Wang teaches a robot, comprising:  a main body (1) capable of lifting and supporting a support object (between motors 3.5) based on movement of the main body in an up-down direction, wherein the main body includes a hollow portion (between motors 3.5), the hollow portion is a hollow space that penetrates the main body in the up-down direction, and the support object is in the hollow portion of the main body; and a movable member (legs 2-5) configured to move the main body at least in the up-down direction by operating a leg, wherein the leg includes a plurality of links and a plurality of movable members (see fig. 3.1), the plurality of movable members includes a hip joint pitch shaft (3.1.1) and a knee joint pitch shaft (3.1.5), a rotation axis of the hip joint pitch shaft coincides with a rotation axis of the knee joint pitch shaft (see fig. 3.1), and the leg is configured to perform a bending and stretching motion based on operation of the plurality of movable members to move the main body at least in the up-down direction (via 3.1.1 and 3.1.5).  Note that the support object is the article worked upon by the claimed apparatus.  Please see MPEP 2115 regarding article worked upon by an apparatus.
Consider claim 2.  Wang teaches that the main body is further capable of inserting the support object into the hollow portion (between motors 3.5) based on the movement of the main body in at least in a downward direction when the main body is located above the support object (via 3.1.1 and 3.1.5).
Consider claim 3.  Wang teaches that the main body includes a support member (one of the three longitudinal rods disposed between motors 3.5) capable of supporting the support object based on the support object is inserted in the hollow portion.
Consider claim 5.  Wang teaches that the main body is further capable of lifting and supporting the support object based on the movement of the main body in at least in an upward direction (via 3.1.1 and 3.1.5) when the support object is supported by the support member.
Consider claim 7.  Wang teaches that a center of gravity of the support object is located within a specific range from a position of a center of gravity of the main body (located between motors 3.5).
Consider claim 10.  Wang teaches that the robot is capable of carrying the support object (between motors 3.5) based on operation and movement of the leg with the support object lifted and supported by the main body (via 3.1.1 and 3.1.5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10,940,582 B2).
Consider claim 6.  Wang teaches that the hollow portion has a wedge shape (see fig. 1), but does not explicitly teach the areas of the openings.  It would have been obvious to a person having ordinary skill in the art to modify Wang’s hollow portion to have the claimed areas, since it has been held that a change in size of a component is within the level of ordinary skill in the art.  Please see MPEP 2144.04(IV)(A) and In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652